Citation Nr: 0821717	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


THE ISSUES

1.  Entitlement to an initial evaluation of bilateral hearing 
loss greater than 30 percent.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1944 to July 
1946 and from January 1951 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the RO in 
Des Moines, Iowa, which granted service connection for 
hearing loss with an evaluation of 30 percent and denied the 
veteran's claim of service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required


REMAND

The Board regrets that this claim must be remanded for 
further development.

The veteran seeks a higher initial evaluation for bilateral 
hearing loss and also alleges that he suffers from tinnitus 
as a result of service.  The veteran was treated for hearing 
problems (presumably both hearing loss and tinnitus) at the 
Iowa Hearing Clinics from 1994 to 2002.  As part of the 
August 2004 claim, the veteran noted his treatment at the 
Iowa Hearing Clinics in a letter dated August 14, 2004.  The 
veteran sent an authorization of consent to release 
information regarding the veteran's medical records from the 
Iowa Hearing Clinics to the RO in September 2004.  The form 
was sent to the Iowa Hearing Clinics and returned to the RO 
with only the dates of treatment and "no comment" written 
on the form.  Also in September 2004, the veteran sent a 
statement notifying the RO that the information from the Iowa 
Hearing Clinics was requested by the veteran to be delivered 
to the RO.  The RO contacted the Iowa Hearing Clinics on 
April 14, 2005, but an employee at the clinic refused to 
share information regarding the veteran.  The veteran again 
sent an authorization of consent to release his medical 
records from the Iowa Hearing Clinics in May 2005, and the 
form was returned by the clinic with the comment "unable to 
share audiogram" written on the form.  There is no record of 
the RO receiving any medical records from the Iowa Hearing 
Clinics, nor is there any record of the RO notifying the 
veteran that the RO did not receive the medical records.  The 
veteran believed that the RO had the medical records from the 
Iowa Hearing Clinics, as noted in a letter sent by the 
veteran to the RO, dated May 17, 2005.

The RO did not provide notification to the veteran of the 
inability to obtain the veteran's medical records from the 
Iowa Hearing Clinics.  As a result of the failure to notify, 
38 CFR § 3.159 (e) (2007) applies.  Section 3.159 (e) reads 
in part, that "if VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records concludes 
that it is reasonably certain they do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of that fact. VA will 
make a record of any oral notice conveyed to the claimant.  
For non-Federal records requests, VA may provide the notice 
at the same time it makes its final attempt to obtain the 
relevant records."  If the records are unavailable, VA must 
notify the veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2007).  In accordance with 38 
CFR § 3.159 (e) (2007), the RO must notify the veteran of the 
inability to obtain the records from the Iowa Hearing Clinics 
and permit the veteran to respond.

Following issuance of the statement of the case in July 2006, 
additional evidence was received to include a pertinent VA 
outpatient record reflecting treatment from hearing problems.  
The law requires that the RO consider this new evidence added 
to the record, re-adjudicate the claim, and issue an 
appropriate SSOC.  38 C.F.R. §§ 19.31, 19.37 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the inability to 
obtain the medical records from the Iowa 
Hearing Clinics and give the veteran the 
opportunity to respond.

2.  Then, the RO should readjudicate the 
claim on the merits based on a review of the 
entire record to include any evidence 
associated with the claims file since the 
issuance of the July 2006 SOC.  If the 
benefits sought are not granted, the veteran 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



__________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


